' Case 7:19-mj-00883 Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

United States District Courl
Ao 91 (Rev 8/01) 7 criminal complaint elmth Dlsm_°t °fTean

 

United States District Court _ APR 143-2919

SOUTHERN DI STRI CT OF TEXAS D&Vld dl.. Bl’adl€y, Clerl(
MCALLEN DIVI S ION

 

UNrrEDl sTATEs oF AMERI_CA
' V~ w CRIMINAL COMPLAINT

Jorge A|berto Posas-Anariva

Case Number: M-19; 08 ZS-M
\

|AE YOB: 1 984
Honduras
(Name and Address of Defendan\)

l, the undersigned complainant being duly swom/state the following is true and correct to the best of my ~
knowledge and belief. On or about April 17, 2019 4 in Starr v COunty, in

the Southern District of Texas
(Track Statutory La_nguage oijj‘"ense)

being then and there an alien Who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
- States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)
I Hirther state that l am a(n) Senior Patrol Agent and that this complaint is based on the ’
following facts: v

 

Jorge Alberto Posas-Anariva was encountered by Border Patrol Agents near Roma, Texas on April 17, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on June 15, 2010 through San Antonio, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission 'from the U.S. Attorney General and/or the Secretary of
Homeland Security. On May 13,_2010, the defendant was convicted of 8 USC 1326 Illegal Re-entry into the United States and
sentenced to time served and one (1) year supervised release'term.

 

 

 

 

Continued on the attached sheet and made a part of this complaint; [:]Yes lNo
Appvove al lov] Aw\\/ l.. €lreewl¢au.w\ +l l 8/2.0|9"
Sworn to before me and subscribed in my presence, ¢si/gn re of ::pylnt
April 18, 2019 {/`. V@/V'-/\ ` ick`el?on ` senior Patroi Agent
. . l _

  

Peter E. Ormsby - , U.S. Magistrate Judge . Z%r_ ;©M

Name and Title of Judicia| Officer Sig'nature of Judicia| Officer

